     Case: 1:20-cv-02508-PAB Doc #: 13 Filed: 05/27/21 1 of 5. PageID #: 124




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 SHARON L. HATCHER,                               CASE NO. 1:20-CV-02508

                               Plaintiff,
                -vs-                              JUDGE PAMELA A. BARKER


 CUYAHOGA        METROPOLITAN
 HOUSING AUTHORITY,            MEMORANDUM OF OPINION AND
                               ORDER
                    Defendant.


         Pending before the Court is Defendant Cuyahoga Metropolitan Housing Authority’s

(“CMHA”) Motion to Dismiss Count I of Plaintiff’s Complaint. (Doc. No. 12.) Plaintiff Sharon

Hatcher (“Hatcher”) did not file an Opposition to CMHA’s Motion. For the reasons discussed below,

CMHA’s Motion is GRANTED.

I.       Background

         Hatcher is an African-American woman and former employee of CMHA. (Doc. No. 1, ¶¶ 3,

5.) At the time she was employed by CMHA, she was 57 years old. (Id. at ¶ 6.) Hatcher alleges that

CMHA is “a political subdivision of the State of Ohio” and that it “owns and manages property and

administers rent subsidy programs to low-income individuals and families with its principal place of

business at 8200 Kinsman Road, Cleveland, Ohio.” (Id. at ¶ 4.) On November 6, 2020, Hatcher filed

the instant Complaint pro se, asserting five causes of action: (1) Count I, race discrimination in

violation of 41 U.S.C. § 1981; (2) Count II, race and gender discrimination in violation of Title VII;

(2) Count III, age discrimination in violation of the Age Discrimination in Employment Act

(“ADEA”); (4) Count IV, wrongful termination based on age discrimination in violation of the
  Case: 1:20-cv-02508-PAB Doc #: 13 Filed: 05/27/21 2 of 5. PageID #: 125




ADEA; and (5) Count V, wrongful termination based on race and gender discrimination in violation

of Title VII. (Id. at ¶¶ 147-81.)

        On December 23, 2020, CMHA filed its Answer. (Doc. No. 5.) On April 16, 2021, CMHA

filed the instant Motion to Dismiss Count I of Plaintiff’s Complaint. (Doc. No. 12.) Hatcher did not

oppose CMHA’s Motion.

II.     Standard of Review

        CMHA moves to dismiss Count I pursuant to Fed. R. Civ. P. 12(b)(6). Under Fed. R. Civ. P.

12(b)(6), the Court accepts the plaintiff’s factual allegations as true and construes the Complaint in

the light most favorable to the plaintiff. See Gunasekara v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).

In order to survive a motion to dismiss under this Rule, “a complaint must contain (1) ‘enough facts

to state a claim to relief that is plausible,’ (2) more than ‘a formulaic recitation of a cause of action’s

elements,’ and (3) allegations that suggest a ‘right to relief above a speculative level.’” Tackett v. M

& G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (quoting in part Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

        The measure of a Rule 12(b)(6) challenge—whether the Complaint raises a right to relief

above the speculative level—“does not ‘require heightened fact pleading of specifics, but only enough

facts to state a claim to relief that is plausible on its face.’” Bassett v. National Collegiate Athletic

Ass’n., 528 F.3d 426, 430 (6th Cir. 2008) (quoting in part Twombly, 550 U.S. at 555-56, 127 S.Ct.

1955). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Deciding whether a complaint




                                                    2
    Case: 1:20-cv-02508-PAB Doc #: 13 Filed: 05/27/21 3 of 5. PageID #: 126




states a claim for relief that is plausible is a “context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679.

        Consequently, examination of a complaint for a plausible claim for relief is undertaken in

conjunction with the “well-established principle that ‘Federal Rule of Civil Procedure 8(a)(2) requires

only a short and plain statement of the claim showing that the pleader is entitled to relief.’ Specific

facts are not necessary; the statement need only ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.’” Gunasekera, 551 F.3d at 466 (quoting in part Erickson v.

Pardus, 551 U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007)) (quoting Twombly, 127 S.Ct.

at 1964). Nonetheless, while “Rule 8 marks a notable and generous departure from the hyper-

technical, code-pleading regime of a prior era . . . it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.

III.    Analysis

        CMHA argues that Count I (Hatcher’s § 1981 claim 1) should be dismissed because it is barred

by the Eleventh Amendment. (Doc. No. 12, PageID# 119.) For the following reasons, the Court

concludes that Hatcher’s § 1981 claim against CMHA is barred by the Eleventh Amendment.

        The Eleventh Amendment provides:

        The Judicial power of the United States shall not be construed to extend to any suit in
        law or equity, commenced or prosecuted against one of the United States by Citizens
        of another State, or by Citizens or Subjects of any Foreign State.

U.S. Const. amend. XI. Eleventh Amendment immunity extends to suits brought by citizens against

their own states. See, e.g., Ladd v. Marchbanks, 971 F.3d 574, 578 (6th Cir. 2020). It also extends

to suits against state agencies or departments, as well as to “suit[s] against state officials when ‘the


1
 “Section 1981 prohibits racial discrimination in the making and enforcement of contracts.” McCormick v. Miami Univ.,
693 F.3d 654, 659 (6th Cir. 2012).
                                                         3
  Case: 1:20-cv-02508-PAB Doc #: 13 Filed: 05/27/21 4 of 5. PageID #: 127




state is the real, substantial party in interest.’” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100-101 (1984) (citations omitted). As the United States Supreme Court has explained, a suit

against a State, a state agency or its department, or a state official is in fact a suit against the State

and is barred “regardless of the nature of the relief sought.” Id. at 100-02 (citations omitted). See

also McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (“Eleventh Amendment immunity

‘bars all suits, whether for injunctive, declaratory or monetary relief, against the state and its

departments, by citizens of another state, foreigners or its own citizens.’”) (quoting Thiokol Corp. v.

Dep’t of Treasury, 987 F.2d 376, 381 (6th Cir. 1993) (internal citations omitted)).

         According to Ohio Rev. Code § 2744.01, a “political subdivision” of the state “means a

municipal corporation, township, county, school district, or other body corporate and politic

responsible for governmental activities in a geographic area smaller than that of the state.” Under

Ohio Rev. Code § 3735.31, “[a] metropolitan housing authority created under sections 3735.27 to

3735.50 of the Revised Code constitutes a body corporate and politic.” Further, under Ohio Rev.

Code § 3735, 50, “[a] metropolitan housing authority, created under section 3735.27 of the Revised

Code, constitutes a political subdivision of the state within the meaning of section 5739.02 of the

Revised Code.” Thus, CMHA, a metropolitan housing authority created under Ohio Rev. Code §

3535.27 et seq., is a political subdivision of the state of Ohio. 2 Id. See also Moore v. Lorain Metro.

Hous. Auth., 905 N.E.2d 606, 608 (Ohio 2009); Mahaley v. Cuyahoga Metro. Hous. Auth., 355 F.

Supp. 1245, 1246 (N.D. Ohio 1973) (“The defendants are the Cuyahoga Metropolitan Housing

Authority, which is a public corporation created under Section 3735.27 et seq. of the Ohio Revised

Code . . . .”)


2
  It appears that Hatcher agrees that CMHA is a political subdivision of the state, as she alleges such at the outset of her
Complaint. (Doc. No. 1, ¶ 4.)
                                                             4
  Case: 1:20-cv-02508-PAB Doc #: 13 Filed: 05/27/21 5 of 5. PageID #: 128




       It is well-settled that the Eleventh Amendment bars suits against states, as well as their

political subdivisions. See, e.g., McCormick, 693 F.3d at 691 (affirming dismissal of a § 1981 claim

against a public university because a public university qualifies as an arm of the state and, thus, is

immune from suit under the Eleventh Amendment); Davis v. Kent State Univ., 928 F. Supp. 729, 732

(N.D. Ohio 1996) (dismissing § 1981 claim against public university because the public university is

an arm of the state and therefore immune from suit under the Eleventh Amendment). Therefore, the

Eleventh Amendment bars Hatcher’s § 1981 claim against CMHA, a political subdivision of the state

of Ohio. Id. Accordingly, Count I is dismissed.

IV.    Conclusion

       Accordingly, for the reasons set forth above, Defendant’s Motion to Dismiss (Doc. No. 12) is

GRANTED.

        IT IS SO ORDERED.

                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: May 27, 2021                                    U. S. DISTRICT JUDGE




                                                  5
